IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-455-CR



JOYCELYN D. WASHINGTON, a/k/a
JOYCELYN WASHINGTON RUSSELL,

	APPELLANT


vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0941346, HONORABLE JON N. WISSER, JUDGE PRESIDING

 


PER CURIAM


	This is an appeal from a judgment of conviction for possession of a controlled
substance: namely, cocaine.  Appellant has filed a motion to withdraw the appeal.  No decision
of this Court has been delivered.  The motion is granted and the appeal is dismissed.  See Tex.
R. App. P. 59(b).

Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:  October 19, 1994
Do Not Publish